Citation Nr: 0612180	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-12 481	)	DATE
	)
	)

On appeal from the
VA Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1725 concerning an 
unauthorized admission to the Southwest Florida Regional 
Medical Center Hospital between May 22 and May 27, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 decision by the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida, that denied reimbursement of medical expenses 
incurred at Southwest Florida Regional Medical Center 
Hospital from May 21 to May 27, 2005.  In August 2005 the 
Chief Medical Officer amended the initial decision to approve 
reimbursement for treatment received on May 21, 2005, only.

In March 2006, the appellant was afforded a video conference 
hearing before Veterans Law Judge C.W. Symanski, who is the 
Veterans Law Judge rendering the determination on the issue.  


FINDINGS OF FACT

1.  Treatment at Southwest Florida Regional Medical Center 
Hospital beginning on May 21, 2005 was not pre-authorized by 
VA.

2.  The veteran had been stabilized at Southwest Florida 
Regional Medical Center Hospital by May 22, 2005 and was 
capable of being transferred to a VA facility.


CONCLUSION OF LAW

The requirements for payment or reimbursement of inpatient 
expenses at Southwest Florida Regional Medical Center 
Hospital from May 22, 2005, to May 27, 2005, have not been 
met.  38 U.S.C.A. §§  1725, 5103 (West 2002); 38 C.F.R. 
§§ 17.1001, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Reimbursement for Hospitalization between 
May 22 and 27, 2005

The sole issue presented for appellate consideration at this 
time is whether the claimant is entitled to payment or 
reimbursement for services not previously authorized relating 
to nonservice-connected disability under 38 U.S.C.A. § 1725. 

When VA facilities or other Government facilities are not 
capable of furnishing economic or hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
the provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used. 38 
C.F.R. § 17.52.

The veteran asserts that he was admitted to Southwest Florida 
Regional Medical Center Hospital (Southwest Florida Regional) 
on May 21, 2005, and that he did not become stable enough to 
transfer to a VA facility until his discharge on May 27, 
2005.  The veteran has been granted reimbursement for 
treatment received on May 21, 2005.  The question at issue is 
therefore whether the veteran is entitled to reimbursement 
for treatment received at Southwest Florida Regional between 
May 22 and May 27, 2005.

A Report of Notification VA Form 119 dated May 21, 2005, 
showed that it was unknown whether the veteran wished to be 
transferred to a VA facility and that "the facility" was 
not advised of the requirement for timely transfer to a VA 
facility.  It showed that the veteran did not have insurance.  
Finally, it showed that the caller was advised to have the 
appropriate person contact the veteran or the person acting 
on his behalf, ask whether the veteran wanted to be 
transferred to a VA facility, and call back with an answer as 
soon as possible.

An Emergency Nursing Record from Southwest Florida Regional 
dated May 21, 2005, showed that the veteran departed the 
Emergency Room at 19:35 on a stretcher in stable condition.

A History and Physical from Southwest Florida Regional dated 
May 22, 2005, showed that the veteran was admitted on May 21, 
2005, with complaints of lower abdominal pain.  The examiner 
noted that the veteran was admitted to Southwest Florida 
Regional two weeks prior with similar complaints.  Diagnosis 
at that time was "rule out C dif."  The veteran was noted 
to be "C dif" positive.  The examiner noted that the 
veteran had been bouncing back and forth between Southwest 
Florida Regional and the VA Hospital with similar complaints.  
The veteran's current complaint was weakness and a subjective 
history of fever; the veteran claimed his temperature was 106 
when he took it at home.  The veteran also complained of 
diarrhea, which had been ongoing for the last month-and-a-
half.  The examiner planned to admit the veteran to rule out 
"C dif."  

A discharge note from Southwest Florida Regional dated May 
27, 2005, showed that the veteran presented on the day of 
admission with complaints of weakness, fever, abnormal 
temperature, and was admitted and seen by Dr. Patel of 
Infectious Disease.  He was diagnosed with clostridium 
difficile, started on antibiotics, and eventually maintained 
on Flagyl and Rifampin.  His diarrhea defervesced prior to 
discharge.  The examiner said the veteran would follow up at 
the VA clinic at his discretion.  The examiner also noted 
that the veteran had had multiple recurrent bouts of this 
condition and that the he was advised that should his 
symptoms return he should "probably present to the VA, as 
they have been very difficult about paying for his 
hospitalization."

A VA progress note dated in August 2005 showed that the 
examiner would approve reimbursement for expenses incurred on 
May 21, 2005, because making the veteran travel to a VA 
facility with complaints such as diarrhea and fever would 
represent undue hardship.  However, the examiner believed the 
veteran was stable for transfer to a VAMC for further 
treatment at that time.

The veteran has submitted testimony regarding his belief that 
he was not stable until his discharge from Southwest 
Regional, and that he was so told by physicians.  

There is no evidence that the veteran's hospitalization at 
Southwest Florida Regional was authorized prior to admittance 
on May 21, 2005.  Accordingly, a preponderance of the 
evidence is against payment of the veteran's claim on the 
basis that prior authorization for the hospital transport and 
medical care was obtained. 38 U.S.C.A. § 1703.

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only, inter alia, if a number 
of specified conditions are met as proscribed by regulations 
implementing the statute..  As pertinent to this case, those 
conditions include: a VA or other Federal facility/provider 
was not feasibly available and an attempt to use them 
beforehand would not have been considered reasonable by a 
prudent layperson; the claim for payment or reimbursement for 
any medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized). 38 C.F.R. § 17.1002(c)(d).

As was noted above, the Emergency Nursing Note showed that 
the veteran was stable when he left the Emergency Room at 
Southwest Regional on May 21, 2005 and the VA physician who 
reviewed the claim concluded likewise.  Therefore, the Board 
finds that the veteran was stable as of 19:35 on May 21, 
2005.  There is no evidence of record indicating that a VA 
facility was not feasibly available to the veteran at that 
time.  By May 22, 2005, the veteran was stabilized, the 
medical emergency had ended and he could have been 
transferred to a VA facility that was feasibly available.  
Therefore, a preponderance of the evidence is against payment 
or reimbursement for treatment at Southwest Florida Regional 
between May 22 and May 27, 2005.  38 U.S.C.A. § 1725.  



II.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA does 
not apply in this case. The Secretary-enacted implementing 
regulations do not apply to this case, in which the governing 
regulations reside in Part 17 of 38 C.F.R. See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  Moreover, it appears that 
the veteran has been provided with adequate notice and 
assistance by VA in order to provide him the opportunity to 
present his case.


ORDER

Payment or reimbursement for inpatient expenses at Southwest 
Regional Medical Center Hospital from May 22, 2005, to May 
27, 2005, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


